 


114 HR 3391 IH: To provide Governors of States with the authority to withhold Federal financial assistance from units of local government that do not comply with the immigration laws, and for other purposes.
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3391 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Mr. Perry introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide Governors of States with the authority to withhold Federal financial assistance from units of local government that do not comply with the immigration laws, and for other purposes. 
 
 
1.Authority to withhold Federal financial assistanceA Governor of a State may withhold Federal financial assistance (as such term is defined in section 7501(a)(5) of title 31, United States Code) from a unit of local government in that State that has not complied with the immigration laws (as such term is defined in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101)), as determined by the Governor.    